     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 1 of 12 Page ID #:1



1     Anoush Hakimi (State Bar No. 228858)
2     anoush@handslawgroup.com
      Peter Shahriari (State Bar No. 237074)
3
      peter@handslawgroup.com
4     THE LAW OFFICE OF HAKIMI & SHAHRIARI
      7080 Hollywood Blvd., Suite 804
5
      Los Angeles, California 90028
6     Telephone: (323) 672 – 8281
7
      Facsimile: (213) 402 – 2170

8     Attorneys for Plaintiff,
9     MICHAEL SLACK
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12

13
      MICHAEL SLACK,                               Case No.:
14

15
                   Plaintiff,
                                             COMPLAINT FOR VIOLATIONS
16    vs.                                    OF: AMERICAN’S WITH
17                                           DISABILITIES ACT OF 1990, 42
      13901 VENTURA, LLC, a California       U.S.C. § 12181 ET SEQ.; UNRUH
18    Limited Liability Company; and Does 1- CIVIL RIGHTS ACT,
19    10,                                    CALIFORNIA CIVIL CODE § 51
20                Defendants.                ET SEQ.
21

22

23

24
            Plaintiff Michael Slack (hereinafter referred to as “Plaintiff”), complains of
25

26
      13901 Ventura LLC, and Does 1-10 (each, individually a “Defendant” and

27    collectively “Defendants”) and alleges as follows:
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 1
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 2 of 12 Page ID #:2



1                                       I.     PARTIES
2
            1.     Plaintiff is a California resident with physical disabilities. Plaintiff
3
      suffers from Multiple Sclerosis. He has difficulty walking and standing. Plaintiff
4
      is mobility impaired and depends on a cane as needed. Plaintiff is qualified as being
5
      disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
6

7
      Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which

8     protect the rights of “disabled persons”. Plaintiff has been issued a blue permanent
9     disability Disabled Person Parking Placard by the State of California.
10          2.     Defendants owned the property (“Property”) located at 13909
11
      Ventura Boulevard, Sherman Oaks, California, at all relevant times.
12
            3.     There is a business establishment on the Property known as “Vapor
13
      Shop" (hereinafter “Shop”).
14
            4.     DOES 1 through 10 were at all relevant times lessors, lessees,
15

16
      property owners, subsidiaries, parent companies, employers, employees, agents,

17    corporate officers, managers, principles and/or representatives of Defendants.
18    Plaintiff is unaware of the true names and capacities of Defendants sued herein, as
19    DOES 1 through 10, inclusive, and therefore, sues those Defendants by fictitious
20    names. Plaintiff requests that the Court grant leave to amend this complaint to
21
      allege the true names and capacities when determined by whatever source.
22
            5.     Plaintiff alleges that Defendants at all times have been and are
23
      relevant to this cause of action, the owners, franchisees, lessees, general partners,
24
      limited partners, agents, employees, employers, represent partners, subsidiaries,
25

26    partner companies, and/or joint ventures of the remaining Defendants and were
27    acting within the course and scope of that relationship. Plaintiff is further informed
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 2
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 3 of 12 Page ID #:3



1     and believes and alleges that each of the Defendants gave consent to, ratified,
2
      and/or authorized the acts alleged of each of the remaining defendants.
3
             6.     Plaintiff visited the public accommodations owned and operated by
4
      Defendants with the intent to purchase and/or use the goods, services, facilities,
5
      privileges, advantages or accommodations operated and/or owned by Defendants.
6

7
                              II.    JURISDICTION & VENUE

8            7.     This Court has subject matter jurisdiction over this action pursuant to
9     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
10    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
11
             8.     Pursuant to supplemental jurisdiction, an attendant and related cause
12
      of action, arising from the same nucleus of operative facts and arising out of the
13
      same transactions, is also brought under California’s Unruh Civil Rights Act,
14
      which act expressly incorporates the ADA.
15

16
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is

17    founded on the fact that the real property which is the subject of this action is
18    located in this district and that Plaintiffs cause of action arose in this district.
19                                        III.   FACTS
20           10.    The Property owned by Defendants is a facility which is open to the
21
      public and is a business establishment.
22
             11.    Plaintiff alleges that the Property has been newly constructed and/or
23
      underwent remodeling, repairs, or alterations since 1992, and that Defendants have
24
      failed to comply with California access standards which applied at the time of each
25

26    new construction and/or alteration or failed to maintain accessible features in
27    operable working condition.
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 3
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 4 of 12 Page ID #:4



1           12.    Plaintiff visited the Property during the relevant statutory period on
2
      two (2) separate occasions including in January 2019 and February 2019 to buy
3
      vapor cigarette products.
4
            13.    Defendants did not offer persons with disabilities with equivalent
5
      facilities, privileges and advantages offered by Defendants to other patrons.
6

7
            14.    Plaintiff encountered barriers (both physical and intangible) that

8     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
9     services, privileges and accommodations offered at the Property.
10          15.    Parking for patrons visiting the Property are among the facilities,
11
      privileges, and advantages offered by Defendants to patrons of the Property.
12
            16.    However, there is no accessible parking for disabled persons and the
13
      sole parking space designated for disabled person does not comply with the
14
      Americans with Disabilities Act (“ADA”).
15

16
            17.    The parking area does not comply with the latest California Building

17    Codes (“2010 CBC Code”).
18          18.    Parking are one of the facilities, privileges, and advantages offered by
19    Defendants to patrons of the Property.
20          19.    When Plaintiff visited the Property, he experienced access barriers
21
      related to parking.
22
            20.    There is not one single compliant disabled parking space.
23
            21.    The disabled designated parking spaces all measure less than 18 feet
24
      long. 2010 CBC Code 1129B.3; ADA 2010 § 502.2. One of the two disabled
25

26    parking spaces reserved for disabled persons measured less than 9 feet wide. 2010
27    CBC Code 1129B.3; ADA 2010 section 502.2. This makes it difficult for Plaintiff
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 4
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 5 of 12 Page ID #:5



1     to park in the designated space.
2
            22.    The paint used for the designated disabled parking space was faded
3
      and cannot be seen.
4
            23.    The designated disabled parking spaces loading and unloading
5
      adjacent access aisle was less than 18 feet long. 2010 CBC 1129B.3.1; ADA 1991
6

7
      Code § 4.6.3; ADA 2010 Code § 502.3. This makes it hard for Plaintiff to

8     disembark his vehicle.
9           24.    The only marked accessible path of travel from the disabled parking
10    spaces next to the cafe has damaged asphalt on the ground which is uneven. There
11
      is a surface slope steeper than 1:48 in the path of travel alongside the disabled
12
      parking spaces. 2010 CBC Code 1133B.7.1.3; ADA 2010 section 403.3. This
13
      makes walking in this area difficult.
14
            25.    The parking spaces adjacent loading and unloading access aisle did
15

16
      not say “No Parking” because the paint is so faded it cannot be read. 2010 CBC

17    1129B.3.1.
18          26.    There is no directional signage for an accessible route of travel from
19    the disabled spaces to the facilities. 2010 CBC Code 1117B.5.1.2; ADA 2010
20    section 216.3.
21
            27.    Plaintiff personally encountered these barriers.
22
            28.    These inaccessible conditions denied Plaintiff full and equal access
23
      and caused difficulty, humiliation and frustration.
24
            29.    The barriers existed during each of Plaintiff’s visits in 2019.
25

26          30.    Plaintiff alleges that Defendants knew that the architectural barriers
27    prevented access. Plaintiff will prove that Defendants had actual knowledge that
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 5
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 6 of 12 Page ID #:6



1     the architectural barriers prevented access and that the noncompliance with the
2
      ADAAG and Title 24 of the California Building Code regarding accessible features
3
      was intentional.
4
             31.    Plaintiff intends to return to Defendants public accommodation
5
      facilities in the near future. Plaintiff is currently deterred from returning because
6

7
      of the knowledge of barriers to equal access that continue to exist at Defendants’

8     facilities that relate to Plaintiff’s disabilities.
9            32.    Defendant has failed to maintain in working and useable conditions
10    those features necessary to provide ready access to persons with disabilities.
11
             33.    Defendants have the financial resources to remove these barriers
12
      without much expense or difficulty in order to make their Property more accessible
13
      to their mobility impaired customers. These barriers are readily achievable to
14
      remove. The United States Department of Justice has identified that these types of
15

16
      barriers are readily achievable to remove.

17           34.    To date, Defendants refuse to remove these barriers.
18           35.    On information and belief, the Plaintiff alleges that the Defendants’
19    failure to remove these barriers was intentional because the barriers are logical and
20    obvious. During all relevant times Defendants had authority, control and dominion
21
      over these conditions and therefore the absence of accessible facilities was not a
22
      mishap but rather an intentional act.
23
             36.    These barriers to access are described herein without prejudice to
24
      Plaintiff citing addition barriers to access after inspection by plaintiff’s access
25

26    agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
27    once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 6
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 7 of 12 Page ID #:7



1     barriers that relate to their disability removed regardless of whether they personally
2
      encountered them).
3
        IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
4        WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
5
                                    (Against All Defendants)
6

7
             37.   Plaintiff alleges and incorporates by reference each and every

8     allegation contained in all prior paragraphs of this complaint.
9            38.   Title III of the ADA prohibits discrimination against any person on
10    the basis of disability in the full and equal enjoyment of the goods, services,
11    facilities, privileges, advantages, or accommodations of any place of public
12
      accommodation by any person who owns, leases or leases to, operates a place of
13
      public accommodation. U.S.C. § 12182(a).
14
             39.   Defendants discriminated against Plaintiff by denying “full and equal
15
      enjoyment” and use of the goods, services, facilities, privileges or accommodations
16

17    of Defendant’s facility during each visit and each incident of deterred visit.
18           40.   The acts and omissions of Defendants herein are in violation of
19    Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et
20    seq.
21
             41.    Pursuant to the ADA, discrimination is a “failure to make reasonable
22
      modifications in policies, practices or procedures, when such modifications are
23
      necessary to afford goods, services, facilities, privileged, advantages or
24
      accommodation to individuals with disabilities, unless the entity can demonstrate
25

26
      that making such modifications would fundamentally alter the nature of such

27    goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 7
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 8 of 12 Page ID #:8



1     § 12182(b)(2)(A)(ii).
2
            42.     The ADA prohibits failing to remove structural architectural barriers
3
      in existing facilities where such removal is readily achievable. 42 U.S.C. §
4
      12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
5
      accomplishable and able to be carried out without much difficulty or expense.” Id.
6

7
      § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,

8     Part 36.
9           43.     In the event removal of any barrier is shown to not be readily
10    achievable, a failure to make goods, services, facilities, or accommodations
11
      available through alternative methods is also prohibited if these methods are
12
      readily achievable. Id. § 12182(b)(2)(A)(v).
13
            44.     Plaintiff alleges that Defendants can easily remove the architectural
14
      barriers at their facility without much difficulty or expense, and that Defendants
15

16
      violated the ADA by failing to remove those barriers because it was readily

17    achievable to do so. Defendants can afford such costs given they are a fraction of
18    what the Defendants takes in rental profits for such a large and expensive property.
19          45.     In the alternative, if it was not “readily achievable” for Defendants to
20    remove the facilities barriers, the Defendants violated the ADA by failing to make
21
      the required services available through alternative methods, which are readily
22
      achievable.
23
            46.     On information and belief, the facility was modified after January 26,
24
      1992, mandating access requirements under the ADA.
25

26          47.     The ADA requires that facilities altered in a manner that affects or
27    could affect its usability must be made readily accessible to individuals with
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 8
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 9 of 12 Page ID #:9



1     disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
2
            48.    Plaintiff alleges that Defendants altered the facility in a manner that
3
      violated the ADA and was not readily accessible to physically disabled persons,
4
      including Plaintiff, to the maximum extent feasible.
5
            49.    The ADA also requires reasonable modification in policies, practices,
6

7
      or procedures when necessary to afford such goods, services, facilities, or

8     accommodations to individuals with disabilities, unless the entity can demonstrate
9     that making such modifications would fundamentally alter their nature. 42 U.S.C.
10    § 12182(b)(2)(A)(ii).
11
            50.    Plaintiff alleges that Defendants violated the ADA by failing to make
12
      reasonable modifications in policies, practices, or procedures at the facility when
13
      these modifications were necessary to afford (and would not fundamentally alter
14
      the nature of) these goods, services, facilities, or accommodations.
15

16
            51.    Plaintiff seeks a finding from this Court that Defendants violated the

17    ADA in order to pursue damages under California’s Unruh Civil Rights Act for
18    Disable Persons Act.
19          52.    Here the Defendants’ failure to make sure that accessible facilities
20    were available and ready to be used by the Plaintiff is a violation of law.
21
            53.    Plaintiff would like to continue to frequent Defendants’ facility, but
22
      Plaintiff has been discriminated against and continues to be discriminated against
23
      because of the lack of accessible features.
24
            54.    Among the remedies sought, Plaintiff seeks an injunction order
25

26    requiring compliance with the state and federal access laws for all the access
27    violations that exist at the Property.
28    COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
      ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 9
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 10 of 12 Page ID #:10



1       V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
2                         (Cal. Civ. Code § 51-53.)
3                                    (Against All Defendants)
4
              55.    Plaintiff repleads and incorporates by reference, as fully set forth
5
       again herein, the allegations contained in all prior paragraphs of this complaint.
6

7
              56.    California Civil Code § 51 states, in part: All persons within the

8      jurisdictions of this state are entitled to the full and equal accommodations,
9      advantages, facilities, privileges, or services in all business establishments of every
10     kind whatsoever.
11            57.    California Civil Code § 51 also states, in part: No business
12
       establishment of any kind whatsoever shall discriminate against any person in this
13
       state because of the disability of the person.
14
              58.    California Civil Code § 51(f) specifically incorporates (by reference)
15
       an individual’s rights under the ADA into the Unruh Act.
16

17            59.    The Unruh Act also provides that a violation of the ADA, or
18     California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
19     Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
20     (N.D.Cal.1994).
21
              60.    Defendants’ above-mentioned acts and omissions have violated the
22
       Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
23
       advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
24
       disability.
25

26
              61.    Defendants’ above-mentioned acts and omissions have also violated

27     the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
28     COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
       ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 10
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 11 of 12 Page ID #:11



1      are liable for damages. (Civ. Code § 51(f), 52(a)).
2
               62.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
3
       discomfort or embarrassment for the Plaintiff, the Defendants are also each
4
       responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
5
       (c)).
6

7
               63.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks

8      statutory minimum damages of four thousand dollars ($4,000) for each offense.
9                                      PRAYER FOR RELIEF
10                      WHEREFORE, Plaintiff prays judgment against Defendants, as
11
       follows:
12
               1. For injunctive relief, compelling Defendants to comply with the
13
                     Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
14
                     Plaintiff is not invoking section 55 of the California Civil Code and is
15

16
                     not seeking injunctive relief under the Disabled Person Acts.

17             2. Damages under the Unruh Civil Rights Act which provides for actual
18                   damages and a statutory minimum of $4,000 per each offense.
19             3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20                   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
21

22
        Dated: March 19, 2019                THE LAW OFFICE OF HAKIMI & SHAHRIARI
23

24
                                             By: /s/Peter Shahriari
25                                               Peter Shahriari, Esq.
26                                               Attorneys for Plaintiff Michael Slack
27

28     COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
       ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 11
     Case 2:19-cv-02041-ODW-AFM Document 1 Filed 03/19/19 Page 12 of 12 Page ID #:12



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     COMPLAINT FOR VIOLATIONS OF: AMERICAN’S WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12181
       ET SEQ.; UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 ET SEQ. - 12
